 



EIGHTH AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT
Dated as of October 16, 2006
     This EIGHTH AMENDMENT TO THE AMENDED AND RESTATED CREDIT AGREEMENT
(together with all Exhibits, Schedules and Annexes hereto, this “Amendment”) is
among WASTE SERVICES (CA) INC., an Ontario corporation formerly known as CAPITAL
ENVIRONMENTAL RESOURCE INC./RESSOURCES ENVIRONNEMENTALES CAPITAL INC. (“WSCI”),
WASTE SERVICES, INC., a Delaware corporation (the “Borrower”), and LEHMAN
COMMERCIAL PAPER INC., as administrative agent for the Lenders (in such
capacity, the “Administrative Agent”).
PRELIMINARY STATEMENTS:
     A. The Borrower, WSCI, the Lenders, the Administrative Agent, Lehman
Brothers Inc., as Arranger, CIBC World Markets Corp., as Syndication Agent, Bank
of America, N.A., as Documentation Agent, and Canadian Imperial Bank of
Commerce, as Canadian Agent, entered into an Amended and Restated Credit
Agreement, dated as of April 30, 2004 (as amended, restated, modified or
supplemented prior to the date hereof, and together with all Annexes, Exhibits
and Schedules thereto, the “Credit Agreement”; capitalized terms used and not
otherwise defined herein shall have the meanings ascribed to such terms in the
Credit Agreement).
     B. The Borrower and WSCI have advised the Administrative Agent and the
Lenders that they desire to amend the Credit Agreement to permit the Allied
Waste Asset Swap (as defined herein) and allow for the add-back of certain legal
expenses to Consolidated EBITDA as more specifically set forth herein and each
of the Administrative Agent and the Required Lenders are, on the terms and
conditions stated below, willing to grant such request.
     NOW, THEREFORE, in consideration of the premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
1. AmendmentUpon the terms and subject to the conditions set forth herein and in
reliance on the representations and warranties of the Loan Parties set forth
herein, the Credit Agreement is hereby amended as follows:
          (a) The following new definitions are hereby added to Section 1.1 of
the Credit Agreement in the appropriate alphabetical order:
     ‘“Allied Waste Asset Swap”: the substantially simultaneous consummation of
the acquisition by the Borrower of certain south Florida operations of Allied
Waste Industries, Inc., substantially on the terms set forth in that certain
Asset Purchase Agreement, dated as of July 19, 2006, between Waste Services,
Inc. and Allied

 



--------------------------------------------------------------------------------



 



Waste Industries, Inc. for $61,000,000 in cash (with a potential future payment
of $2,000,000) and the sale by the Borrower of its Arizona operations to Allied
Waste Industries, Inc., substantially on the terms set forth in that certain
Asset Purchase Agreement dated as of July 19, 2006, between Waste Services, Inc.
and Allied Waste Industries, Inc. for $53,000,000 in cash.”
          (b) The definition of “Consolidated EBITDA” set forth in Section 1.1
of the Credit Agreement is hereby amended to (i) replace the “and” immediately
preceding clause (k) with a “,” and (ii) add the following clause immediately
following the end of clause (k): “and (l) one-time charges and expenses incurred
after June 30, 2006 and prior to March 31 2007, not to exceed $6,000,000, in
respect of fees and expenses incurred in connection with litigation involving
Waste Management, Inc.”.
          (c) Section 7.5 of the Credit Agreement is hereby amended to
(i) delete the word “and” at the end of clause (g), (ii) re-letter clause (h) as
clause (i) and (iii) add the following new clause (h): “(h) Allied Waste Asset
Swap; and”.
2. Conditions to Effectiveness.
     The effectiveness of the amendments contained in Section 1 hereof is
conditioned upon satisfaction of the following conditions precedent (the date on
which all such conditions have been satisfied being referred to herein as the
“Amendment Effective Date”):
          (a) the Administrative Agent shall have (i) executed this amendment
and shall have received signed, written authorization from the Required Lenders
to execute this Amendment on behalf of each such Lender, (ii) received
counterparts of this Amendment signed by each of WSCI and the Borrower, and
(iii) received counterparts of the consent of the Guarantors attached hereto as
Annex 1 (the “Consent”) executed by each of the Guarantors;
          (b) each of the representations and warranties in Section 3 below
shall be true and correct in all material respects on and as of the Amendment
Effective Date;
          (c) the Administrative Agent shall have received payment in
immediately available funds of all expenses incurred by the Administrative Agent
(including, without limitation, legal fees) reimbursable under the Credit
Agreement and for which invoices have been presented; and
          (d) the Administrative Agent shall have received such other documents,
instruments, certificates, opinions and approvals as it may reasonably request.
3. Representations and WarrantiesEach of WSCI and the Borrower represent and
warrants jointly and severally to the Administrative Agent and the Lenders as
follows:
          (a) Authority. Each of WSCI and the Borrower has the requisite
corporate or other organizational power and authority to execute and deliver
this Amendment and to perform

2



--------------------------------------------------------------------------------



 



its obligations hereunder and under the Credit Agreement (as amended hereby).
Each of the Guarantors has the requisite corporate or other organizational power
and authority to execute and deliver the Consent. The execution, delivery and
performance by each of WSCI and the Borrower of this Amendment and by the
Guarantors of the Consent, and the performance by each of WSCI, the Borrower and
each other Loan Party of the Credit Agreement (as amended hereby) and each other
Loan Document to which it is a party, in each case, have been authorized by all
necessary corporate or other organizational action of such Person, and no other
corporate or other organizational proceedings on the part of each such Person is
necessary to consummate such transactions.
          (b) Enforceability. This Amendment has been duly executed and
delivered on behalf of each of WSCI and the Borrower. The Consent has been duly
executed and delivered by each of the Guarantors. Each of this Amendment, the
Consent and, after giving effect to this Amendment, the Credit Agreement and the
other Loan Documents, (i) is the legal, valid and binding obligation of each
Loan Party party hereto and thereto, enforceable against such Loan Party in
accordance with its terms, except as may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law) and (ii) is in full
force and effect. Neither the execution, delivery or performance of this
Amendment or of the Consent or the performance of the Credit Agreement (as
amended hereby), nor the performance of the transactions contemplated hereby or
thereby, will adversely affect the validity, perfection or priority of the
Administrative Agent’s Lien on any of the Collateral or its ability to realize
thereon. This Amendment is effective to amend the Credit Agreement as provided
therein.
          (c) Representations and Warranties. After giving effect to this
Amendment, the representations and warranties contained in the Credit Agreement
and the other Loan Documents (other than any such representations and warranties
that, by their terms, are specifically made as of a date other than the date
hereof) are true and correct in all material respects on and as of the date
hereof as though made on and as of the date hereof.
          (d) No Conflicts. Neither the execution and delivery of this Amendment
or the Consent, nor the consummation of the transactions contemplated hereby and
thereby, nor the performance of and compliance with the terms and provisions
hereof or of the Credit Agreement (as amended hereby) by any Loan Party will, at
the time of such performance, (a) violate or conflict with any provision of its
articles or certificate of incorporation or bylaws or other organizational or
governing documents of such Person, (b) violate, contravene or materially
conflict with any Requirement of Law or Contractual Obligation (including,
without limitation, Regulation U), except for any violation, contravention or
conflict which could not reasonably be expected to have a Material Adverse
Effect or (c) result in or require the creation of any Lien (other than those
permitted by the Loan Documents) upon or with respect to its properties. No
consent or authorization of, filing with, notice to or other act by or in
respect of, any Governmental Authority or any other Person is required in
connection with the transactions contemplated hereby.
          (e) No Default. Both before and after giving effect to this Amendment,
no event has occurred and is continuing that constitutes a Default or Event of
Default.

3



--------------------------------------------------------------------------------



 



4. Reference to and Effect on Credit Agreement
          (a) Upon and after the effectiveness of this Amendment, each reference
in the Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of
like import referring to the Credit Agreement, and each reference in the other
Loan Documents to “the Credit Agreement”, “thereunder”, “thereof” or words of
like import referring to the Credit Agreement, shall mean and be a reference to
the Credit Agreement as modified hereby. This Amendment is a Loan Document.
          (b) Except as specifically modified above, the Credit Agreement and
the other Loan Documents are and shall continue to be in full force and effect
and are hereby in all respects ratified and confirmed. Without limiting the
generality of the foregoing, the Security Documents and all of the Collateral
described therein do and shall continue to secure the payment of all Obligations
under and as defined therein, in each case as modified hereby.
          (c) The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of any Secured Party under any of the Loan Documents, nor,
except as expressly provided herein, constitute a waiver or amendment of any
provision of any of the Loan Documents.
5. CounterpartsThis Amendment may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of a signature page to this Amendment by facsimile shall be
effective as delivery of a manually executed counterpart of this Amendment.
6. SeverabilityAny provision of this Amendment that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
7. Governing LawThis Amendment shall be governed by, and construed in accordance
with, the laws of the State of New York.
[Remainder of page intentionally left blank]

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed by their respective officers as of the day and year first above
written.

            WASTE SERVICES, INC., as Borrower
      By:   /s/ Ivan R. Cairns         Name:   Ivan R. Cairns        Title:  
Executive Vice President, General Counsel & Secretary     

            WASTE SERVICES (CA) INC.
      By:   /s/ Ivan R. Cairns         Name:   Ivan R. Cairns        Title:  
Vice President & Secretary     

            LEHMAN COMMERCIAL PAPER INC., as Administrative Agent
      By:   /s/ Ritam Bhalla         Name:   Ritam Bhalla        Title:  
Authorized Signatory     

[Signature Page]

 



--------------------------------------------------------------------------------



 



Annex 1
CONSENT OF GUARANTORS
Each of the undersigned is a Guarantor of the Obligations of the Borrower and/or
of WSCI under the Credit Agreement and hereby (a) consents to the foregoing
Amendment, (b) acknowledges that notwithstanding the execution and delivery of
the foregoing Amendment, the obligations of each of the undersigned Guarantors
are not impaired or affected and all guaranties given to the holders of
Obligations and all Liens granted as security for the Obligations continue in
full force and effect, and (c) confirms and ratifies its obligations under each
of the Loan Documents executed by it. Capitalized terms used herein without
definition shall have the meanings given to such terms in the Amendment to which
this Consent is attached or in the Credit Agreement referred to therein, as
applicable.
          IN WITNESS WHEREOF, each of the undersigned has executed and delivered
this Consent of Guarantors as of the 16th day of October 2006.
[Signature pages follow]

 



--------------------------------------------------------------------------------



 



            WASTE SERVICES OF ARIZONA, INC.
      By:   /s/ Ivan R. Cairns         Name:   Ivan R. Cairns        Title:  
Vice President and Secretary     

            CACTUS WASTE SYSTEMS, LLC
      By:   /s/ Ivan R. Cairns         Name:   Ivan R. Cairns        Title:  
Manager     

            WASTE SERVICES OF FLORIDA, INC.
      By:   /s/ Ivan R. Cairns         Name:   Ivan R. Cairns        Title:  
Vice President and Secretary     

            JACKSONVILLE FLORIDA LANDFILL, INC.
      By:   /s/ Ivan R. Cairns         Name:   Ivan R. Cairns        Title:  
Vice President and Secretary     

            JONES ROAD LANDFILL AND RECYCLING, LTD.,
     by Jacksonville Florida Landfill, Inc., its General Partner
    By:   /s/ Ivan R. Cairns         Name:   Ivan R. Cairns        Title:   Vice
President and Secretary   

[Signature Page]

 



--------------------------------------------------------------------------------



 



         

            LIBERTY WASTE, LLC
      By:   /s/ Ivan R. Cairns         Name:   Ivan R. Cairns        Title:  
Vice President and Secretary     

            OMNI WASTE OF OSCEOLA COUNTY LLC
      By:   /s/ Ivan R. Cairns         Name:   Ivan R. Cairns        Title:  
Manager     

            SANFORD RECYCLING AND TRANSFER, INC.
      By:   /s/ Ivan R. Cairns         Name:   Ivan R. Cairns        Title:  
Vice President and Secretary     

            SUN COUNTRY MATERIALS, LLC
      By:   /s/ Ivan R. Cairns         Name:   Ivan R. Cairns        Title:  
Vice President and Secretary     

            TAFT RECYCLING, INC.
      By:   /s/ Ivan R. Cairns         Name:   Ivan R. Cairns        Title:  
Vice President and Secretary     

            WASTE SERVICES LIMITED PARTNER, LLC
      By:   /s/ Ivan R. Cairns         Name:   Ivan R. Cairns        Title:  
Manager   

 



--------------------------------------------------------------------------------



 



         

            WS GENERAL PARTNER, LLC,
     by Waste Services, Inc., its Sole Member
      By:   /s/ Ivan R. Cairns         Name:   Ivan R. Cairns        Title:  
Executive Vice President, General Counsel and Secretary     

            FORT BEND REGIONAL LANDFILL LP
      By:   /s/ Ivan R. Cairns         Name:   Ivan R. Cairns        Title:  
Vice President and Secretary     

            RUFFINO HILLS TRANSFER STATION LP
      By:   /s/ Ivan R. Cairns         Name:   Ivan R. Cairns        Title:  
Vice President and Secretary     

            WSI WASTE SERVICES OF TEXAS LP
      By:   /s/ Ivan R. Cairns         Name:   Ivan R. Cairns        Title:  
Vice President and Secretary     

            WASTE SERVICES OF ALABAMA, INC.
      By:   /s/ Ivan R. Cairns         Name:   Ivan R. Cairns        Title:  
Vice President and Secretary   

 



--------------------------------------------------------------------------------



 



         

            CAPITAL ENVIRONMENTAL HOLDINGS COMPANY
      By:   /s/ Ivan R. Cairns         Name:   Ivan R. Cairns        Title:  
Vice President and Secretary     

            RAM-PAK COMPACTION SYSTEMS LTD.
      By:   /s/ Ivan R. Cairns         Name:   Ivan R. Cairns        Title:  
Vice President and Secretary     

            6045341 CANADA INC.
      By:   /s/ Ivan R. Cairns         Name:   Ivan R. Cairns        Title:  
Vice President and Secretary     

 